United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 14, 2005

                                                           Charles R. Fulbruge III
                              No. 04-20614                         Clerk
                          Conference Calendar


TIMOTHY WAYNE SMITH,

                                      Plaintiff-Appellant,
versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION; TEXAS BOARD OF PARDONS
& PAROLES; TEXAS DEPARTMENT OF CRIMINAL JUSTICE; THE WARDEN OF
THE “WALLS” HUNTSVILLE UNIT,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 4:04-CV-2289
                          --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Timothy Wayne Smith, Texas prisoner number 925610, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 suit as

frivolous.     Smith maintains that the defendants violated his

constitutional rights by forcing him to work while he was

incarcerated on an alleged parole violation.

     The Thirteenth Amendment permits involuntary servitude

without pay as punishment after conviction of an offense, even

when the prisoner is not explicitly sentenced to hard labor.           See


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20614
                                -2-

Ali v. Johnson, 259 F.3d 317, 318 (5th Cir. 2001); Murray v.

Miss. Dep’t of Corr., 911 F.2d 1167, 1167-68 (5th Cir. 1990);

Wendt v. Lynaugh, 841 F.2d 619, 620-21 (5th Cir. 1988).

Consequently, Smith has not shown that the defendants violated

his rights by making him hold a prison job.   He likewise has not

shown that he raised a viable § 1983 claim or that the district

court abused its discretion in dismissing his suit as frivolous.

See Johnson v. Dallas Indep. Sch. Dist., 38 F.3d 198, 200 (5th

Cir. 1994); Esmark Apparel, Inc. v. James, 10 F.3d 1156, 1163

(5th Cir. 1994).

     Smith’s appeal is without arguable merit.   See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Consequently, this

appeal is dismissed as frivolous.   See 5TH CIR. R. 42.2.   The

dismissal of this appeal as frivolous counts as a strike under 28

U.S.C. § 1915(g), as does the district court’s dismissal of

Smith’s complaint.   See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).   Smith is cautioned that, if he accumulates

three strikes under 28 U.S.C. § 1915(g), he will not be permitted

to proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.